2015 IL 117138



                                           IN THE
                                 SUPREME COURT
                                              OF
                            THE STATE OF ILLINOIS



                                      (Docket No. 117138)

      REUBEN D. WALKER, Appellee and Cross-Appellant, v. PAMELA J. McGUIRE
     (The People of the State of Illinois ex rel. Lisa Madigan, Attorney General of Illinois,
                          Intervenor-Appellant and Cross-Appellee).


                               Opinion filed September 24, 2015.



          JUSTICE THEIS delivered the judgment of the court, with opinion.

         Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Karmeier, and
      Burke concurred in the judgment and opinion.



                                           OPINION

¶1         At issue in this appeal is the constitutionality of section 15-1504.1 of the Code
      of Civil Procedure (Code), which imposes a $50 filing fee in residential mortgage
      foreclosure cases, 2% of which is retained by the clerk of the court in which the
      foreclosure complaint is filed. 735 ILCS 5/15-1504.1 (West 2012). The circuit
      court of Will County found section 15-1504.1 violates the judicial fee officer
      prohibition in article VI, section 14, of the Illinois Constitution (Ill. Const. 1970,
      art. VI, § 14).

¶2        For the reasons that follow, we reverse the order of the circuit court and remand
      for further proceedings.
¶3                                      BACKGROUND

¶4       In October 2012, plaintiff, Reuben D. Walker, filed a putative class action
     complaint against defendant, Pamela J. McGuire, clerk of the circuit court of Will
     County, challenging, inter alia, the constitutionality of section 15-1504.1 of the
     Code. At the time the complaint was filed, section 15-1504.1 provided, in relevant
     part, as follows:

         “Filing fee for Foreclosure Prevention Program Fund.

             (a) With respect to residential real estate, at the time of the filing of a
         foreclosure complaint, the plaintiff shall pay to the clerk of the court in which
         the foreclosure complaint is filed a fee of $50 for deposit into the Foreclosure
         Prevention Program Fund, a special fund created in the State treasury. The clerk
         shall remit the fee to the State Treasurer as provided in this Section to be
         expended for the purposes set forth in Section 7.30 of the Illinois Housing
         Development Act. All fees paid by plaintiffs to the clerk of the court as
         provided in this Section shall be disbursed within 60 days after receipt by the
         clerk of the court as follows: (i) 98% to the State Treasurer for deposit into the
         Foreclosure Prevention Program Fund, and (ii) 2% to the clerk of the court for
         administrative expenses related to implementation of this Section.” 735 ILCS
         5/15-1504.1 (West 2012).

¶5       Plaintiff asserted that the filing fee, which he was required to pay when he filed
     a mortgage foreclosure action in Will County, was unconstitutional. Plaintiff also
     asserted that section 7.30 of the Illinois Housing Development Act (Act) (20 ILCS
     3805/7.30 (West 2012)), which established the Foreclosure Prevention Program
     that is funded by the filing fee, is unconstitutional. Plaintiff alleged that the statutes
     violate separation of powers (Ill. Const. 1970, art. II, § 1); the equal protection, due
     process, and uniformity clauses (Ill. Const. 1970, art. I, § 2; art. IX, § 2); and the
     prohibition on fee officers in the judicial system (Ill. Const. 1970, art. VI, § 14).
     Plaintiff also alleged that the statutes violate the Illinois Constitution, as interpreted
     in Crocker v. Finley, 99 Ill. 2d 444 (1984), by allowing the collection of a filing fee
     for noncourt related purposes. Plaintiff sought declaratory and injunctive relief, and
     a return of all filing fees paid pursuant to section 15-1504.1.

¶6       The trial court certified a class of plaintiffs consisting of all individuals and
     entities who had paid the $50 filing fee at the time plaintiff had filed his mortgage
     foreclosure action, and a class of defendants consisting of all circuit court clerks in
                                               -2-
       Illinois. The State, through the Attorney General, was allowed to intervene in the
       matter. See Ill. S. Ct. R. 19 (eff. Sept. 1, 2006); 735 ILCS 5/2-408(c) (West 2012).

¶7         Plaintiff filed a motion for partial summary judgment, seeking a declaration
       that section 15-1504.1 of the Code and section 7.30 of the Act are unconstitutional.
       The State filed a motion to dismiss, pursuant to section 2-615 of the Code (735
       ILCS 5/2-615 (West 2012)), arguing that plaintiff’s claims were legally
       insufficient. The trial court denied the State’s motion, and granted plaintiff’s
       motion. The trial court found that circuit court clerks fall within the judicial fee
       officer prohibition in article VI, section 14, of the Illinois Constitution, and that the
       provision in section 15-1504.1 authorizing 2% of the filing fee to be retained by the
       clerk for administrative expenses creates an impermissible fee office. The trial
       court declared the statute unconstitutional on its face, and found no just reason to
       delay appeal or enforcement of its order. See Ill. S. Ct. R. 304(a) (eff. Feb. 26,
       2010). The State appealed directly to this court. See Ill. S. Ct. R. 302(a)(1) (eff. Oct.
       4, 2011).

¶8         Plaintiff filed a notice of cross-appeal challenging the trial court’s order to the
       extent the order was limited to the version of section 15-1504.1 in effect at the time
       the complaint was filed.

¶9         We allowed the Illinois Housing Development Authority and the Cook County
       State’s Attorney to file amicus curiae briefs in support of the State and defendant.
       See Ill. S. Ct. R. 345(a) (eff. Sept. 20, 2010).



¶ 10                                        ANALYSIS

¶ 11                             I. Judicial Fee Officer Prohibition

¶ 12       The constitutionality of a statute is a question of law that we review de novo.
       People v. Melongo, 2014 IL 114852, ¶ 20. Statutes carry a strong presumption of
       constitutionality. People v. Mosley, 2015 IL 115872, ¶ 22. To overcome this
       presumption, the party challenging the statute must clearly establish the statute’s
       invalidity. Id. This court has a duty to construe a statute in a manner that upholds its
       constitutionality, if reasonably possible to do so. Id.; Melongo, 2014 IL 114852,
       ¶ 20.


                                                 -3-
¶ 13       The Illinois Constitution contains two distinct provisions relating to fee offices.
       The provision that appears in the local government article (Ill. Const. 1970, art. VII,
       § 9(a)), which was the subject of a recent opinion from this court (Marks v.
       Vanderventer, 2015 IL 116226), is not at issue here. Rather, our focus is on the fee
       officer provision that appears in section 14 of the judicial article:

              “§ 14. Judicial Salaries and Expenses—Fee Officers Eliminated

               Judges shall receive salaries provided by law which shall not be diminished
          to take effect during their terms of office. All salaries and such expenses as may
          be provided by law shall be paid by the State, except that Appellate, Circuit and
          Associate Judges shall receive such additional compensation from counties
          within their district or circuit as may be provided by law. There shall be no fee
          officers in the judicial system.” (Emphasis added.) Ill. Const. 1970, art. VI,
          § 14.

¶ 14       The State argues that, contrary to the trial court’s ruling, circuit court clerks do
       not come within the fee officer prohibition in the judicial article. The State relies on
       the plain language of article VI, section 14, arguing that this section, as a whole,
       addresses compensation of “judges,” and not compensation of circuit court clerks.
       The State also relies on the history and purpose of the fee officer prohibition,
       arguing that it was intended to abolish masters in chancery and other judicial
       hearing officers who received a fee from the litigants for their services.

¶ 15       Plaintiff, like the State, relies on the plain language of article VI, section 14.
       Plaintiff argues, however, that the fee officer prohibition expressly applies to
       members of the “judicial system,” i.e., the judicial branch of government, and that
       under our case law, circuit court clerks are “nonjudicial officer[s] of the judicial
       branch of government.” County of Kane v. Carlson, 116 Ill. 2d 186, 200 (1987).

¶ 16       The same general principles that govern our construction of statutes also govern
       our construction of constitutional provisions. Kanerva v. Weems, 2014 IL 115811,
       ¶ 36. Accordingly, our chief purpose, when construing a constitutional provision, is
       to determine and effectuate the common understanding of the persons who adopted
       it—the citizens of this state. Id. To that end, we will consider the natural and
       popular meaning of the words used at the time of adoption (id.), as well as “the
       object to be attained or the evil to be remedied” (internal quotation marks omitted)
       (People ex rel. Chicago Bar Ass’n v. State Board of Elections, 136 Ill. 2d 513, 526
       (1990)). “Where the language of a constitutional provision is unambiguous, it will
                                                -4-
       be given effect without resort to other aids for construction.” Kanerva, 2014 IL
       115811, ¶ 36. If, however, after consulting the language of the constitutional
       provision its meaning is in doubt, we will consult the drafting history of the
       provision, including the debates of the delegates to the constitutional convention.
       Glisson v. City of Marion, 188 Ill. 2d 211, 225 (1999); Committee for Educational
       Rights v. Edgar, 174 Ill. 2d 1, 13 (1996).

¶ 17       Both parties’ plain language arguments have at least some merit. On the one
       hand, article VI, section 14, as a whole addresses the salaries and expenses of
       “judges.” Considered in this light, the fee officer prohibition simply limits the form
       judicial compensation may take. This construction is reinforced by the fact that
       compensation of circuit court clerks is addressed in a different section of the
       judicial article that expressly addresses “Clerk of Courts.” Ill. Const. 1970, art. VI,
       § 18. Under section 18(c), “[t]he salaries of clerks and other non-judicial officers
       shall be as provided by law.” Id. On the other hand, the fee officer prohibition, by
       its express terms, is applicable to officers in the “judicial system.” Circuit court
       clerks are “ ‘official[s] of the court system.’ ” Drury v. County of McLean, 89 Ill.
       2d 417, 422 (1982) (quoting 4 Record of Proceedings, Sixth Illinois Constitutional
       Convention 2633 (statements of Delegate Parkhurst) (Proceedings)). Because the
       language of article VI, section 14 leaves some doubt as to the meaning of the fee
       officer prohibition, we consider the history of this constitutional provision.

¶ 18        The judicial fee officer prohibition first appeared as part of the new judicial
       article to the 1870 Illinois Constitution adopted in 1962, effective January 1, 1964.
       At that time, the provision stated: “There shall be no masters in chancery or other
       fee officers in the judicial system.” Ill. Const. 1870, art. VI (amended 1964), § 8.
       The 1970 constitution repeats this prohibition, but without the reference to masters
       in chancery. Ill. Const. 1970, art. VI, § 14. The Judiciary Committee to the Sixth
       Illinois Constitutional Convention considered the reference to masters in chancery
       a redundancy because masters were included in the more generic term “fee
       officers.” 6 Proceedings 996 (Judiciary Committee Proposal No. 3). The change in
       the judicial fee officer prohibition in the 1970 constitution was thus viewed as a
       stylistic change, rather than a substantive one. Id.; 3 Proceedings 2277 (statements
       of Delegate Fay).

¶ 19      Because no change in meaning was intended with the change in language, the
       1964 fee officer provision informs our interpretation of the 1970 provision.
       Accordingly, to determine whether the clerks of the circuit courts are subject to the
                                                -5-
       judicial fee officer prohibition, we take a closer look at the fee officer expressly
       identified in the 1964 judicial article—the master in chancery.

¶ 20        Simply stated, a master in chancery is “[a]n officer appointed by a court of
       equity to assist the court.” Black’s Law Dictionary 1065 (9th ed. 2009). The use of
       masters as an aid to chancery courts, i.e., courts of equity, can be traced back to
       sixteenth century England. Irving R. Kaufman, Masters in the Federal Courts:
       Rule 53, 58 Colum. L. Rev. 452, 452 n.1 (1958). In Illinois, their use dates back to
       at least 1835, when the first act relating to masters in chancery was adopted. James
       R. Bryant, The Office of Master in Chancery—Development and Use in Illinois, 49
       Nw. U.L. Rev. 458, 465 (1954) (citing 1835 Ill. Laws 32).

¶ 21      The principal statute governing masters in chancery that was in effect
       immediately prior to the adoption of the new judicial article provided for the
       appointment in each county of one or more masters who served two-year terms. Ill.
       Rev. Stat. 1961, ch. 90, ¶¶ 1-2. The statute outlined the powers and duties of
       masters:

          “Masters in Chancery, in their respective counties, shall have authority to take
          depositions, both in law and equity, to administer oaths, to compel the
          attendance of witnesses, take acknowledgment of deeds and other instruments
          in writing, and perform all other duties which, according to the laws of this
          State and the practice of courts of chancery, appertain to the office.” Ill. Rev.
          Stat. 1961, ch. 90, ¶ 6.

¶ 22       Although described by this court as “ministerial” officers (Bottom v. City of
       Edwardsville, 308 Ill. 68, 73 (1923); Hards v. Burton, 79 Ill. 504, 509 (1875)),
       masters in chancery frequently functioned as hearing officers, taking testimony,
       considering the evidence, and reporting back their findings of fact and conclusions
       of law to the chancery court. See e.g., Schuringa v. City of Chicago, 30 Ill. 2d 504,
       507 (1964) (where the trial court referred a taxpayers’ action to enjoin the city from
       fluoridating the city’s water supply to a master who heard the evidence, made
       findings of fact and conclusions of law, and recommended the complaint be
       dismissed); Dineff v. Wernecke, 27 Ill. 2d 476, 477-78 (1963) (where the trial court
       referred a complaint for specific performance to a master who heard the evidence
       and returned a report recommending dismissal); Maley v. Burns, 6 Ill. 2d 11, 12-13
       (1955) (where the trial court referred a complaint by certain beneficiaries under a
       will to set aside two deeds to a master to take the proof and report his

                                               -6-
       recommendations to the court); see also James R. Bryant, The Office of Master in
       Chancery—Development and Use in Illinois, 49 Nw. U.L. Rev. 458, 466-67 (1954)
       (discussing “The Nature of the Office of Master in Chancery”). The master’s
       findings and recommendations were advisory only, and were not binding upon the
       parties unless approved by the court. See Montgomery v. Downey, 17 Ill. 2d 451,
       459 (1959); Hards, 79 Ill. at 509.

¶ 23       Of grave concern to litigants, who were required to accept the master’s services
       (Fitchburg Steam Engine Co. v. Potter, 211 Ill. 138, 153-54 (1904)), were the
       master’s fees. James R. Bryant, The Office of Master in Chancery—Development
       and Use in Illinois, 49 Nw. U.L. Rev. 458, 470 (1954). The masters in chancery
       were not salaried officers. Their compensation was in the form of fees charged as
       costs to the litigants (id.; Ill. Rev. Stat. 1961, ch. 53, ¶ 38), and apportioned among
       the parties as the trial court saw fit (McFail v. Braden, 19 Ill. 2d 108, 121 (1960)).
       Simply because a defendant prevailed did not mean the defendant was immune
       from paying a portion of the master’s fees. See Schuringa, 30 Ill. 2d at 518-19
       (affirming trial court’s order apportioning half of the master’s fees to the prevailing
       defendant).

¶ 24       The master’s fees added substantially to the cost of litigation. For example, in a
       chancery case that came before this court in 1960, we reduced the master’s fees
       from $5,404 to $3,904. Eberle v. Greene, 18 Ill. 2d 322, 329 (1960). Adjusted for
       inflation, $3,904 would amount to over $31,000 today, not an insubstantial sum.
       See http://www.bls.gov/data/inflation_calculator.htm. As one legal writer noted,
       the attorney was often compelled to advise the settlement of litigation merely
       because the client did not have the funds available to pay the master’s fees. James
       R. Bryant, The Office of Master in Chancery—Development and Use in Illinois, 49
       Nw. U.L. Rev. 458, 470-71 (1954). Accordingly, the elimination of masters in
       chancery was considered “a major achievement in minimizing costs of litigation.”
       George D. Braden & Rubin G. Cohn, The Illinois Constitution: An Annotated and
       Comparative Analysis 352 (1969).

¶ 25      Closely related to masters in chancery were “referees.” Pursuant to statute,
       when an action at law was pending, the court could, by agreement of the parties,
       “appoint a referee to hear the parties, examine their vouchers and evidence, state
       accounts and report upon such matters therein as may be ordered by the court.” Ill.
       Rev. Stat. 1961, ch. 90, ¶ 51. Thus, like masters, referees functioned as hearing


                                                -7-
       officers, and were compensated by fees taxed to the litigants as costs. Ill. Rev. Stat.
       1961, ch. 90, ¶ 54.

¶ 26       No question exists that referees also came within the scope of the fee officer
       prohibition in the new judicial article. See Ill. Const. 1870, art. VI (amended 1964),
       sched. ¶ 8 (treating referees the same as masters during the transition period
       following the adoption of the new judicial article). Indeed, in 1965, the legislature
       repealed the statutes governing both masters in chancery and referees to bring the
       law in conformity with the new judicial article. See 1965 Ill. Laws 3532 (repealing
       legislation addressing fees payable to masters); 1965 Ill. Laws 3594-95 (repealing
       legislation governing the appointment and powers of masters and referees).

¶ 27       We think it evident that the 1964 fee officer prohibition and, by extension, the
       1970 fee officer prohibition, were aimed at officers who (1) had a direct role in the
       adjudicative process of the court system, and (2) were compensated for their
       services through the payment of fees taxed to the litigants. Case law from this court
       is consonant with this view of the judicial fee officer prohibition.

¶ 28       In Grace v. Howlett, 51 Ill. 2d 478, 481 (1972), this court held that a
       compulsory arbitration provision in the Illinois Insurance Code violated the judicial
       fee officer prohibition where the arbitrator’s fees were taxed to the losing party as
       costs, and the arbitrator’s decision was entered by the court in its record of
       judgments, which was binding unless reversed on appeal. Conversely, in Reed v.
       Farmers Insurance Group, 188 Ill. 2d 168, 181 (1999), this court held that a
       different compulsory arbitration provision in the Illinois Insurance Code did not
       violate the judicial fee officer prohibition where the statute was silent as to the
       parties’ responsibility for the arbitrator’s fees, that subject being covered by the
       insurance policy itself, and where the arbitrator’s judgment was subject only to
       limited judicial review.

¶ 29       Although neither Grace nor Reed contain an in-depth analysis, our decisions
       were apparently influenced by the degree to which the arbitrator’s decision was
       intertwined with the adjudicatory process of the courts, and whether the parties
       before the arbitrator were required by statute to pay his or her fees. As summed up
       by one legal scholar, “the key to the ban on ‘fee officers’ seems to be the definition
       of a ‘fee officer.’ Does the person have a financial stake in the parties’ claims, and
       are his duties really part of the adjudicatory system? If so, he is apparently a ‘fee
       officer’ ” for purposes of article VI, section 14. Ann M. Lousin, The Illinois State

                                                -8-
       Constitution, A Reference Guide 155 (2010); see also Anderson v. Anderson, 42 Ill.
       App. 3d 781, 786-87 (1976) (observing that the fee officer prohibition in article VI,
       section 14, applies to judicial officers, or to quasi-judicial officers such as masters
       in chancery, and not to lesser administrative assistants who perform ministerial,
       nonjudicial functions).

¶ 30        With this understanding of the judicial fee officer prohibition, we return to the
       question of whether the clerks of the circuit courts fall within the ambit of this
       constitutional provision. We hold that they do not. Although clerks of the circuit
       courts are officers of the judicial branch of government, they are, as plaintiff
       necessarily concedes, nonjudicial officers. Drury, 89 Ill. 2d at 423. Clerks of the
       circuit courts perform no adjudicative or quasi-judicial function like the masters in
       chancery, the referees in actions at law, or the arbitrators in Grace. 705 ILCS
       105/13 (West 2012) (outlining duties of circuit court clerks); see also People ex rel.
       Vanderburg v. Brady, 275 Ill. 261, 262 (1916) (“A clerk of a court is an officer of
       the court who has charge of the clerical part of its business ***.”). Accordingly, the
       trial court erred when it applied the judicial fee officer prohibition to the clerks of
       the circuit courts, and when it struck section 15-1504.1 of the Code as creating an
       impermissible fee office.



¶ 31                                     II. Cross-Appeal

¶ 32       While this case was pending in the trial court, the legislature twice amended
       section 15-1504.1 of the Code and section 7.30 of the Act. See Pub. Act 97-1164,
       §§ 5, 15 (eff. June 1, 2013); Pub. Act 98-20, §§ 5, 15 (eff. June 1, 2013). The trial
       court’s order, finding section 15-1504.1 unconstitutional, expressly stated that it
       applied only to the preamended statute. In his notice of cross-appeal, plaintiff
       challenged the trial court’s order “to the extent said order limits its holding to the
       version of 735 ILCS 5/15-1504.1 *** in effect at the time the instant case was
       filed.”

¶ 33       In his opening brief as appellee/cross-appellant, however, plaintiff did not
       address this issue. Instead, plaintiff argued, as and for his cross-appeal, that the
       statute violates other constitutional provisions. The State argues that plaintiff’s
       alternative grounds for sustaining the trial court’s judgment are not the proper
       subject of a cross-appeal. We agree with the State, and decline to address plaintiff’s
       alternative constitutional arguments.
                                                -9-
¶ 34       Plaintiff clearly stated in his opening brief that he filed his cross-appeal “to
       address the fact that this statute [section 15-1504.1 of the Code] is in violation of
       several other provisions of the Illinois Constitution in addition to the finding made
       by the trial court that the statute created an impermissible Fee Office.” Thus,
       plaintiff urged this court to affirm the judgment of the trial court. It is textbook,
       however, that a cross-appeal may not be prosecuted “solely to sustain the judgment
       of the trial court; rather, the necessity of filing a cross appeal arises only in
       situations where the appellee requests reversal or modification of the judgment
       below.” 2 Ill. L. and Prac. Appeal and Error § 10, at 208-09 (2002).

¶ 35        Additionally, we note that the State brought this appeal pursuant to Rule 302(a).
       Ill. S. Ct. R. 302(a) (eff. Oct. 4, 2011). This rule provides for direct appeals to this
       court where a statute of this state has been held invalid. Id. The primary purpose of
       this provision is to “ ‘preserve stability in our legal system; when legislation has
       been held unconstitutional, the rule provides for immediate review by the ultimate
       authority in this state on the law.’ ” Hearne v. Illinois State Board of Education,
       185 Ill. 2d 443, 454 (1999) (quoting Trent v. Winningham, 172 Ill. 2d 420, 425
       (1996)). This purpose has been fulfilled in this case by our consideration, and
       rejection, of the sole basis on which the trial court found section 15-1504.1 of the
       Code unconstitutional.

¶ 36       As to the issue identified in plaintiff’s notice of cross-appeal—that the trial
       court erred by limiting its ruling to the preamended statute—plaintiff first
       addressed this issue in his reply brief. Under our rules governing appellate practice,
       “[p]oints not argued are waived and shall not be raised in the reply brief.” Ill. S. Ct.
       R. 341(h)(7) (eff. Feb. 6, 2013). We note, however, that plaintiff’s discussion of
       this issue was apparently made in reply to the State’s argument challenging the
       cross-appeal. For this reason, we will overlook any waiver that would otherwise
       operate and consider plaintiff’s argument on the merits. See Ill. S. Ct. R. 343(b)(1)
       (eff. July 1, 2008) (“the cross-appellant may file a reply brief confined strictly to
       replying to those arguments raised on the cross-appeal”).

¶ 37       The record discloses that the trial court ordered additional briefing on the effect,
       if any, of the statutory amendments on the issues before the court. In its written
       ruling, the court made plain that it was reviewing the constitutionality of the
       statutes as they existed at the time the complaint was filed. The trial court stated:



                                                - 10 -
           “[T]he Court specifically asked the parties whether the amended statutes in any
           way impacted the pending case. The Court was not asked to consider the
           amended statutes and this ruling is limited solely to the statutes pending in their
           form at the time of filing.” (Emphasis added.)

       After setting forth, in its order, the relevant statutory provisions, the trial court
       stated, “Again, this Court has not been charged with reviewing the versions of the
       statutes effective in June 2013.” And when the trial court then found section
       15-1504.1 facially unconstitutional, the court reiterated that “this holding is limited
       to the version of 735 ILCS 5/15-1504.1 in effect at the time the case was filed.”

¶ 38       Plaintiff argues, in his reply brief, that the trial court was mistaken in its belief
       that it was not asked to consider the amended statutes. Plaintiff asserts that when
       the parties briefed the effect of the statutory amendments on the litigation, his
       complaint was thereby “amended,” bringing the amended statutes before the trial
       court. We disagree.

¶ 39       The complaint frames the issues before the trial court. Petraski v. Thedos, 2011
       IL App (1st) 103218, ¶ 140. Plaintiff’s complaint, filed in October 2012,
       challenged the constitutionality of section 15-1504.1 of the Code and section 7.30
       of the Act that were then in effect. Merely briefing an additional issue did not result
       in amendment of the complaint. A plaintiff must take affirmative steps to amend his
       complaint, which may only be accomplished with leave of court. See 735 ILCS
       5/2-616 (West 2012) (governing amendment of pleadings); Kerbes v. Raceway
       Associates, LLC, 2011 IL App (1st) 110318, ¶ 14 (plaintiff must seek and obtain
       the court’s permission in order to file an amended complaint). Here, the record is
       devoid of any request by plaintiff to amend his complaint to include a challenge to
       the amended statutes, or to add additional named plaintiffs who paid the filing fee
       under the amended statutes.

¶ 40       Plaintiff further argues that no amendment of his complaint was necessary
       because the trial court ruled on the basis of a class of plaintiffs that included all
       “who pay” foreclosure fees in Illinois, whether under the original or amended
       version of section 15-1504.1. Plaintiff’s argument is belied by the record.

¶ 41       The order granting plaintiff’s motion for class certification stated simply that
       the court grants certification of a class of all plaintiffs “who paid the 735 ILCS
       15-1504.1 fee.” In a subsequent order, however, the class was expressly defined as
       “all individuals or entities that paid the $50.00 fee at the time that Plaintiff filed an
                                                - 11 -
       action seeking to foreclose on property located in Illinois.” (Emphasis added.)
       Plaintiff’s foreclosure action and his payment of the $50 filing fee that spawned the
       present litigation occurred well before the statutes were amended. Thus, contrary to
       plaintiff’s argument, the class certification order did not somehow bring the
       amended statute before the trial court.

¶ 42       In sum, we find no basis in the record or the law to conclude that the trial court
       erred in limiting its ruling to the preamended version of section 15-1504.1 of the
       Code.



¶ 43                                     CONCLUSION

¶ 44       For the reasons stated, we reverse the order of the trial court which found
       section 15-1504.1 of the Code facially unconstitutional under article VI, section 14
       of the Illinois Constitution, and remand this matter to the trial court for further
       proceedings.



¶ 45      Reversed and remanded.




                                               - 12 -